Exhibit 10.1

EXECUTION VERSION

Healthcare Trust of America Holdings, LP

(a Delaware limited partnership)

$300,000,000

3.70% Senior Notes due April 15, 2023

fully and unconditionally guaranteed by

Healthcare Trust of America, Inc.

March 21, 2013

Wells Fargo Securities, LLC

J.P. Morgan Securities LLC

U.S. Bancorp Investments, Inc.

c/o Wells Fargo Securities, LLC

550 South Tryon Street

Charlotte, NC 28202

As Representatives of the Several Initial Purchasers listed on Schedule A hereto

Ladies and Gentlemen:

Healthcare Trust of America Holdings, LP, a Delaware limited partnership (the
“Operating Partnership”), and Healthcare Trust of America, Inc., a Maryland
corporation (the “Company” and, together with the Operating Partnership, the
“Transaction Entities”), each confirms its agreement with Wells Fargo
Securities, LLC, J.P. Morgan Securities LLC, U.S. Bancorp Investments, Inc. and
each of the other initial purchasers named in Schedule A hereto (the “Initial
Purchasers”) for whom Wells Fargo Securities, LLC, J.P. Morgan Securities LLC
and U.S. Bancorp Investments, Inc. are acting as representatives (the
“Representatives”) with respect to the issue and sale by the Operating
Partnership and the purchase by the Initial Purchasers, acting severally and not
jointly, of the respective principal amounts set forth in Schedule A hereto of
$300,000,000 aggregate principal amount of 3.70% Senior Notes due April 15, 2023
(the “Securities”). The Securities are to be issued pursuant to an indenture
dated on or about March 28, 2013 among the Operating Partnership, U.S. Bank
National Association, as trustee (the “Trustee”), and the Company, as guarantor
(the “Indenture”). This agreement by and among the Company, the Operating
Partnership and the Initial Purchasers shall be referred to as this “Agreement.”

The Securities will be fully and unconditionally guaranteed as to the payment of
principal and interest by the Company (the “Guarantees”) in accordance with the
terms of the Securities and the Indenture.

Securities issued in book-entry form will be issued to Cede & Co. as nominee of
The Depository Trust Company (“DTC”).



--------------------------------------------------------------------------------

The Securities are to be offered and sold through the Initial Purchasers without
being registered under the Securities Act of 1933, as amended (the “Securities
Act”), in reliance upon exemptions therefrom. Pursuant to the terms of the
Securities and the Indenture, investors that acquire Securities shall be deemed
to have agreed that Securities may only be resold or otherwise transferred if
such Securities are hereafter registered for resale under the Securities Act or
if an exemption from the registration requirements of the Securities Act is
available (including the exemptions afforded by Rule 144A (“Rule 144A”) of the
rules and regulations promulgated under the Securities Act (the “Securities Act
Regulations”) by the Securities and Exchange Commission (the “Commission”) or
Regulation S under the Securities Act (“Regulation S”)).

The Company and the Operating Partnership have prepared and delivered to each
Initial Purchaser physical or electronic copies of a preliminary offering
memorandum dated March 21, 2013 (the “Preliminary Offering Memorandum”), and
have prepared and delivered to each Initial Purchaser, in a form approved by the
Representatives and attached as Schedule C hereto, copies of a Pricing
Supplement, dated March 21, 2013 (the “Pricing Supplement”) describing the terms
of the Securities, and have prepared and will deliver to each Initial Purchaser,
on the date hereof or the next succeeding day, physical or electronic copies of
a final offering memorandum dated March 21, 2013 (the “Final Offering
Memorandum”), each for use by such Initial Purchaser in connection with its
solicitation of purchases of, or offering of, the Securities. “Offering
Memorandum” means, with respect to any date or time referred to in this
Agreement, the most recent offering memorandum (whether the Preliminary Offering
Memorandum or the Final Offering Memorandum, or any amendment or supplement to
either such document), including exhibits thereto and any documents incorporated
therein by reference, which has been prepared and delivered by the Company and
the Operating Partnership to the Initial Purchasers in connection with their
solicitation of purchases of, or offering of, the Securities.

The holders of the Securities will be entitled to the benefits of a registration
rights agreement, to be dated as of March 28, 2013 (the “Registration Rights
Agreement”), among the Company, the Operating Partnership and the Initial
Purchasers, pursuant to which the Transaction Entities will agree to file with
the Commission, under the circumstances set forth therein, (i) a registration
statement under the Securities Act relating to another series of debt securities
of the Operating Partnership with terms substantially identical to the
Securities (the “Exchange Notes”) to be offered in exchange for the Securities
(the “Exchange Offer”) and (ii) to the extent required by the Registration
Rights Agreement, a shelf registration statement pursuant to Rule 415 of the
Securities Act relating to the resale by certain holders of the Securities, and
in each case, to use its reasonable best efforts to cause such registration
statements to be declared effective.

All references in this Agreement to financial statements and schedules and other
information which is “disclosed,” “contained,” “included,” “set forth” or
“stated” (or other references of like import) in the Offering Memorandum shall
be deemed to include all such financial statements and schedules and other
information that are incorporated by reference in the Offering Memorandum; and
all references in this Agreement to amendments or supplements to the Offering
Memorandum shall be deemed to mean and include the filing of any document under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), which is
incorporated by reference in the Offering Memorandum.

 

- 2 -



--------------------------------------------------------------------------------

1. Representations and Warranties of the Transaction Entities. Each of the
Transaction Entities, jointly and severally, represents and warrants to, and
agrees with, the several Initial Purchasers as of the date hereof, as of the
Applicable Time referred to in Section 2 hereof and as of the Closing Time
referred to in Section 2 hereof, as follows:

A. Disclosure Package and Offering Memorandum. The Preliminary Offering
Memorandum, as of the date thereof, did not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of the Applicable Time (as defined below), neither
(x) the Offering Memorandum as of the Applicable Time as supplemented by the
Pricing Supplement, that has been prepared and delivered by the Company and the
Operating Partnership to the Initial Purchasers in connection with their
solicitation of offers to purchase Securities, all considered together
(collectively, the “Disclosure Package”), nor (y) any individual Supplemental
Offering Materials (as defined below), when considered together with the
Disclosure Package, included any untrue statement of a material fact or omitted
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

“Applicable Time” means 2:05 p.m. (New York City time) on March 21, 2013 or such
other time as agreed by the Company, the Operating Partnership and the
Representatives.

“Supplemental Offering Materials” means any “written communication” (within the
meaning of the Securities Act) prepared by or on behalf of the Company and the
Operating Partnership, or used or referred to by the Company or the Operating
Partnership, that constitutes an offer to sell or a solicitation of an offer to
buy the Securities other than the Offering Memorandum or amendments or
supplements thereto (including the Pricing Supplement), including, without
limitation, any road show relating to the Securities that constitutes such a
written communication.

As of its date and as of the Closing Time, the Final Offering Memorandum will
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

The representations and warranties in this subsection shall not apply to
statements in or omissions from the Disclosure Package or the Final Offering
Memorandum made in reliance upon and in conformity with the Initial Purchaser
Content (as hereinafter defined).

B. Distribution of Offering Material by the Transaction Entities. The
Transaction Entities have not distributed and, prior to the later of the Closing
Time and the completion of the distribution of the Securities, will not
distribute, without the prior consent of the Representatives, any offering
material in connection with the offering or sale of the Securities other than
the Disclosure Package and the Final Offering Memorandum.

 

- 3 -



--------------------------------------------------------------------------------

C. Validity and Sufficiency of Agreements. Each of the Indenture and the
Registration Rights Agreement (together, the “Transaction Agreements”) will be,
and this Agreement has been, duly and validly authorized, executed and delivered
by each of the Transaction Entities party thereto. Each of the Transaction
Agreements will be and the Agreement of Limited Partnership of the Operating
Partnership, as amended and/or restated from time to time (the “Operating
Partnership Agreement”), assuming due authorization, execution and delivery by
the parties thereto (other than the Transaction Entities), is a valid and
legally binding agreement of each of the Transaction Entities that are parties
thereto, enforceable against such Transaction Entity in accordance with its
respective terms, except (i) to the extent that such enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or other similar laws now or hereafter in effect relating to or
affecting creditors’ rights; (ii) as limited by the effect of general principles
of equity, whether enforcement is considered in a proceeding in equity or at law
(including the possible unavailability of specific performance or injunctive
relief), concepts of materiality, reasonableness, good faith and fair dealing,
and the discretion of the court before which any proceeding therefor may be
brought; and (iii) for the unenforceability under certain circumstances under
law or court decisions of provisions providing for the indemnification of or
contribution to a party with respect to a liability where such indemnification
or contribution is contrary to public policy (the “Enforceability Exceptions”).

D. Authorization of Issuance of Securities; Conformity with Applicable Laws.

(1) Authorization of the Securities. The Securities have been duly authorized by
the Operating Partnership, and, at the Closing Time, will have been duly
executed by the Operating Partnership and, when authenticated, issued and
delivered in the manner provided for in the Indenture against payment of the
purchase price therefor as provided in this Agreement, will constitute valid and
legally binding obligations of the Operating Partnership, enforceable against
the Operating Partnership in accordance with their terms, except as may be
limited by the Enforceability Exceptions, and will be in the form contemplated
by, and entitled to the benefits of, the Indenture. With respect to the
Operating Partnership, the Securities will rank pari passu with all unsecured
and unsubordinated indebtedness of the Operating Partnership that is outstanding
at the Closing Time or that may be incurred thereafter.

(2) Authorization of the Exchange Notes. The Exchange Notes have been duly and
validly authorized for issuance by the Operating Partnership, and when issued
and authenticated in accordance with the terms of the Indenture, the
Registration Rights Agreement and the Exchange Offer, will constitute valid and
legally binding obligations of the Operating Partnership, enforceable against
the Operating Partnership in accordance with their terms, except as may be
limited by the Enforceability Exceptions, and will be in the form contemplated
by, and entitled to the benefits of, the Indenture.

(3) Authorization of the Guarantees. The Guarantees have been duly authorized by
the Company and, at the Closing Time, the notations of the Guarantee endorsed on
the Securities issued at the Closing Time will have been duly executed by the
Company and, when the Securities are authenticated, issued and delivered in the
manner provided for in the Indenture against payment of the purchase price
therefor as provided in this Agreement, will

 

- 4 -



--------------------------------------------------------------------------------

constitute valid and legally binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as may be limited by
the Enforceability Exceptions, and such notations of the Guarantees will be in
the form contemplated by the Indenture. With respect to the Company, the
Guarantees will rank pari passu with all unsecured and unsubordinated
indebtedness of the Company that is outstanding at the Closing Time or that may
be incurred thereafter.

E. Rule 144A Eligibility. The Securities are eligible for resale pursuant to
Rule 144A and will not be, at the Closing Time, of the same class as securities
listed on a national securities exchange registered under Section 6 of the
Exchange Act or quoted in a U.S. automated interdealer quotation system within
the meaning of Rule 144A(d)(3)(i), and the Securities at the Closing Time, will
otherwise satisfy the eligibility requirements of Rule 144A(d)(3) under the
Securities Act. Each of the Preliminary Offering Memorandum and the Final
Offering Memorandum, as of its respective date, contains or will contain or
incorporates or will incorporate by reference all the information that, if
requested by a prospective purchaser of the Securities, would be required to be
provided to such prospective purchaser pursuant to Rule 144A(d)(4) under the
Securities Act.

F. No General Solicitation. None of the Company, the Operating Partnership or
any of their respective affiliates, as such term is defined in Rule 501(b) under
the Securities Act (each, an “Affiliate”) or any person acting on its or any of
their behalf (other than the Initial Purchasers, as to whom no representation is
made) has engaged or will engage, in connection with the offering of the
Securities in any form of general solicitation or general advertising within the
meaning of Rule 502(c) under the Securities Act or any directed selling efforts
within the meaning of Regulation S, and all such persons will comply with the
offering restrictions requirement of Regulation S.

G. No Registration Required. Subject to the representations and warranties of
the Initial Purchasers made in Section 3 hereof being true and correct and to
compliance by the Initial Purchasers with the procedures set forth in Section 3
hereof, no registration of the Securities or the Guarantees under the Securities
Act, and no qualification of the Indenture under the Trust Indenture Act of
1939, as amended, is required for the purchase of the Securities by the Initial
Purchasers or the initial resale of the Securities by the Initial Purchasers, in
each case, in the manner contemplated by this Agreement, the Disclosure Package
and the Final Offering Memorandum (it being understood that no representation is
made herein as to any subsequent reoffer or resale of the Securities).

H. Similar Offerings. None of the Company, the Operating Partnership nor any
Affiliate, has, directly or indirectly, solicited any offer to buy, sold or
offered to sell or otherwise negotiated in respect of, or will solicit any offer
to buy, sell or offer to sell or otherwise negotiate in respect of, in the
United States or to any United States citizen or resident, any security which is
or would be integrated with the sale of the Securities in a manner that would
require the Securities to be registered under the Securities Act.

I. No Applicable Registration or Other Similar Rights. There are no persons with
registration or other similar rights to have any equity or debt securities
registered for sale in connection with the sale of the Securities or the
Exchange Notes as contemplated by this Agreement and the Transaction Agreements,
except for such rights as have been duly waived.

 

- 5 -



--------------------------------------------------------------------------------

J. Good Standing of the Company. The Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Maryland, with full corporate power and authority to own or lease, as the
case may be, its properties and to operate its properties and conduct its
business as described in the Disclosure Package and the Final Offering
Memorandum and to enter into and perform its obligations under this Agreement
and the Transaction Agreements and as general partner of the Operating
Partnership to cause the Operating Partnership to enter into and perform the
Operating Partnership’s obligations under this Agreement and the Transactions
Agreements; and the Company is duly qualified to do business as a foreign
corporation and is in good standing in all other jurisdictions in which its
ownership or lease of property or the operation of its properties or the conduct
of its business requires such qualification, except where the failure to so
qualify or be in good standing would not have, or reasonably be expected to
have, individually or in the aggregate, a material adverse effect on the
condition (financial or otherwise), business, earnings, properties, assets or
prospects of the Company and the Operating Partnership and each direct or
indirect subsidiary of the Company, other than the Operating Partnership (taken
as a whole, whether or not arising from transactions in the ordinary course of
business (“Material Adverse Effect”).

K. Good Standing of the Operating Partnership. The Operating Partnership has
been duly formed and is validly existing as a limited partnership in good
standing under the laws of the State of Delaware, is duly qualified to do
business and is in good standing as a foreign limited partnership in each
jurisdiction in which its ownership or lease of property or the operation of its
properties or the conduct of its business requires such qualification, except
where the failure to so qualify would not have, or reasonably be expected to
have, a Material Adverse Effect, and has full power and authority necessary to
own or lease, as the case may be, its properties and to operate its properties
and conduct its business as described in the Disclosure Package and the Final
Offering Memorandum and to enter into and perform its obligations under this
Agreement and the Transaction Agreements. The Company is the sole general
partner of the Operating Partnership and holds the number and/or percentage of
units representing limited partnership interests in the Operating Partnership as
disclosed in or incorporated by reference in the Disclosure Package and the
Final Offering Memorandum, as of the dates set forth therein, free and clear of
any Liens (as defined below), except (i) as set forth in the Disclosure Package
and the Final Offering Memorandum and (ii) where such Liens would not have, or
reasonably be expected to have, a Material Adverse Effect. The aggregate
percentage interests of the Company and the limited partners in the Operating
Partnership are as set forth in the Disclosure Package and the Final Offering
Memorandum.

L. Subsidiaries. Each direct or indirect subsidiary of the Company included on
Exhibit 21.1 to the Company’s most recent annual report on Form 10-K, other than
the Operating Partnership (each, excluding the Operating Partnership, a
“Subsidiary” and collectively, the “Subsidiaries”), has been duly formed and is
validly existing as a corporation, limited partnership or limited liability
company, as the case may be, in good standing under the laws of the jurisdiction
of its organization, with full power and authority (corporate and other) to own,
lease and operate its properties and conduct its business as described in the
Disclosure Package

 

- 6 -



--------------------------------------------------------------------------------

and the Final Offering Memorandum, except where the failure to be in good
standing would not have, or be reasonably expected to have, a Material Adverse
Effect, and is duly qualified to do business as a foreign corporation,
partnership or limited liability company in good standing in all other
jurisdictions in which its ownership, lease or operation of property or the
conduct of its business requires such qualification, except where the failure to
so qualify would not have, or be reasonably expected to have, a Material Adverse
Effect; all of the issued and outstanding capital stock or other ownership
interests of each Subsidiary have been duly authorized and validly issued and
are fully paid and nonassessable and were offered in compliance with all
applicable laws (including, without limitation, federal and state securities
laws) in all material respects; and except as described in the Disclosure
Package and the Final Offering Memorandum, each Subsidiary’s capital stock or
other ownership interests are currently owned and will, at the Applicable Time
and immediately following each Closing Time, continue to be owned by the
Company, directly or through subsidiaries, free and clear of any security
interests, liens, mortgages, encumbrances, pledges, claims, defects or other
restrictions of any kind (collectively, “Liens”), except where such Liens would
not have, or reasonably be expected to have, a Material Adverse Effect. None of
such equity interests were issued in violation of the preemptive or other
similar rights of any securityholder of such Subsidiary. Except as described in
the Disclosure Package and the Final Offering Memorandum, there are no
outstanding options, rights (preemptive or otherwise) or warrants to purchase or
subscribe for equity interests or other securities of any Subsidiary. As of the
date hereof, none of the Subsidiaries are “significant subsidiaries” of the
Company (as such term is defined in Rule 1-02 of Regulation S-X under the
Securities Act). After the date hereof, except as disclosed to the
Representatives in writing, none of the Subsidiaries will be “significant
subsidiaries” of the Company (as such term is defined in Rule 1-02 of Regulation
S-X under the Securities Act).

M. Capital Stock Matters. The Company’s authorized capitalization is as set
forth in the documents incorporated by reference in the Disclosure Package and
the Final Offering Memorandum and has not changed, except for subsequent
issuances, if any, pursuant to this Agreement or pursuant to reservations,
agreements or benefit plans referred to in the Disclosure Package and the Final
Offering Memorandum; the capital stock of the Company conforms in all material
respects to the description thereof contained in the Company’s Form 8-A filed
with the Commission on June 5, 2012 under the caption “Description of
Registrant’s Capital Stock”; and, except as set forth in the Disclosure Package
and the Final Offering Memorandum, the Company is not a party to or bound by any
outstanding options, warrants or similar rights to subscribe for, or contractual
obligations to issue, sell, transfer or acquire, any of its capital stock or any
securities convertible into or exchangeable for any of such capital stock. All
outstanding shares of capital stock of the Company were validly issued, are
fully paid and nonassessable and have been offered and sold in compliance with
all applicable laws (including, without limitation, federal and state securities
laws) in all material respects. There are no authorized or outstanding options,
warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company, the Operating Partnership or
any of the Subsidiaries other than those accurately described in all material
respects in the Disclosure Package and the Final Offering Memorandum. The
description of the Company’s stock option, stock bonus and other stock plans or
arrangements, and the options or other rights granted thereunder, set forth in
the Disclosure Package and the Final Offering Memorandum accurately and fairly
presents in all material respects the information required to be shown with
respect to such plans, arrangements, options and rights.

 

- 7 -



--------------------------------------------------------------------------------

N. No Other Contracts. Except as disclosed in the Disclosure Package and the
Final Offering Memorandum, there are no contracts, agreements or understandings,
between the Company and the Operating Partnership and any person that would give
rise to a valid claim against the Transaction Entities or Initial Purchasers for
a brokerage commission, finder’s fee or other like payment in connection with
the issuance and sale of the Securities as contemplated by this Agreement.

O. Absence of Violations and Defaults. None of the Transaction Entities nor the
Subsidiaries (i) is in violation of its charter, by-laws, certificate of
formation, operating agreement or partnership agreement or similar
organizational or governing documents, (ii) is in default (whether with or
without the giving of notice or passage of time or both) in the performance or
observance of any obligation, agreement, term, covenant or condition contained
in a contract, indenture, mortgage, deed of trust, loan or credit agreement,
note, lease, ground lease, development agreement, reciprocal easement agreement,
deed restriction, utility agreement, management agreement or other agreement or
instrument to which it is a party or by which it is bound, or to which any of
the Properties (as hereinafter defined) or any of its other property or assets
is subject (collectively, “Agreements and Instruments”), or (iii) in violation
of any statute, law, ordinance, rule, regulation, judgment, order or decree of
any court, regulatory body, administrative agency, governmental body, arbitrator
or other authority to which it or the Properties or any of its other properties
or assets is subject, except, in the case of clauses (ii) and (iii), for such
defaults or violations that would not have, or reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

P. Absence of Further Requirements. (A) No consent, approval, authorization,
filing with or order of any court or governmental agency or body (B) no
authorization, approval, vote or other consent of any holder of capital stock or
other securities of the Company or any creditor of the Company and (C) no waiver
or consent under any Agreements and Instrument is required to be made or
obtained by the Company, the Operating Partnership or the Subsidiaries in
connection with the transactions contemplated by this Agreement or the
Transaction Agreements, except such consents, approvals, authorizations, filings
or orders (i) as have been obtained under the Securities Act, or (ii) as may be
required under the state securities or blue sky laws of any jurisdiction in
connection with the purchase and distribution of the Securities by Initial
Purchasers in the manner contemplated herein and in the Final Offering
Memorandum.

Q. No Conflicts or Defaults. The execution, delivery and performance of this
Agreement and the Transaction Agreements by the Transaction Entities and the
consummation of the transactions contemplated hereby and thereby (including the
issuance and sale of the Securities and the use of proceeds from the sale of the
Securities as described in the Disclosure Package and the Final Offering
Memorandum under “Use of Proceeds”) do not and will not (whether with or without
the giving of notice or passage of time or both) conflict with or result in a
breach or violation of any of the terms and provisions of, or constitute a
default (or give rise to any right of termination, acceleration, cancellation,
repurchase or redemption) or Repayment

 

- 8 -



--------------------------------------------------------------------------------

Event (as hereinafter defined) under, or result in the creation or imposition of
a Lien (other than those described in the Disclosure Package and the Final
Offering Memorandum) upon any of the properties or assets of the Transaction
Entities or any of the Subsidiaries pursuant to, (i) any statute, law, rule,
ordinance, regulation, judgment, order or decree of any court, domestic or
foreign, regulatory body, administrative agency, governmental body, arbitrator
or other authority, domestic or foreign, having jurisdiction over the
Transaction Entities or any of the Subsidiaries or any of their properties or
assets, (ii) any term, condition or provision of any Agreements or Instruments,
or (iii) the charter, by-laws, certificate of formation, operating agreement or
partnership agreement or similar organizational or governing documents, as
applicable, of the Transaction Entities or any of the Subsidiaries, except, in
the case of clauses (i) and (ii), for such conflicts, breaches, violations,
defaults, rights, Repayment Events or Liens that are disclosed in the Disclosure
Package and the Final Offering Memorandum or as would not have, or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The Company has full power and authority to authorize, issue and sell the
Securities as contemplated by this Agreement. As used herein, “Repayment Event”
means any event or condition which, without regard to compliance with any notice
or other procedural requirements, gives the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Transaction Entities or any of the Subsidiaries.

R. Licenses. The Transaction Entities and the Subsidiaries possess all
certificates, authorities, licenses, consents, approvals, permits and other
authorizations (“Licenses”) issued by appropriate governmental agencies or
bodies or third parties necessary to conduct the business now operated by them,
are in compliance with the terms and conditions of all such Licenses; all of the
Licenses are valid and in full force and effect, except when the invalidity of
such Licenses or the failure of such Licenses to be in full force and effect
would not, individually or in the aggregate, have a Material Adverse Effect; and
neither the Transaction Entities nor any of the Subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
Licenses, except where the failure to possess any such License or to comply with
any of its terms and conditions, or an adverse determination in any proceeding,
would not individually or in the aggregate have, or reasonably be expected to
have, a Material Adverse Effect.

S. Financial Statements. The consolidated financial statements of the Company
and its subsidiaries included or incorporated within the Disclosure Package and
the Final Offering Memorandum, together with the related schedules and notes,
present fairly in all material respects the consolidated financial position of
the Company at the dates indicated and the consolidated statements of
operations, changes in stockholders’ equity and cash flows of the Company for
the periods specified; and said financial statements have been prepared in
conformity with U.S. generally accepted accounting principles (“GAAP”) applied
on a consistent basis throughout the periods involved (except as may be
indicated in the notes thereto and subject to normal year-end adjustments in the
case of any unaudited interim financial statements) and have been prepared on a
consistent basis with the books and records of the Company. The supporting
schedules included or incorporated within the Disclosure Package and the Final
Offering Memorandum present fairly in all material respects and in accordance
with GAAP the information required to be stated therein. The selected financial
data and the summary financial information included or incorporated within the
Disclosure Package and the

 

- 9 -



--------------------------------------------------------------------------------

Final Offering Memorandum present fairly in all material respects the
information shown therein and have been compiled on a basis consistent with that
of the financial statements included or incorporated within the Disclosure
Package and the Final Offering Memorandum. The pro forma financial statements
and the related notes thereto included or incorporated within the Disclosure
Package and the Final Offering Memorandum present fairly in all material
respects the information shown therein, have been prepared in accordance with
the Commission’s rules and guidelines with respect to pro forma financial
statements and have been properly compiled on the bases described therein, and
the assumptions used in the preparation thereof are reasonable and the
adjustments used therein are appropriate to give effect to the transactions and
circumstances referred to therein. The statements of certain revenues and
expenses of the properties acquired or proposed to be acquired, if any, included
in the Disclosure Package and the Final Offering Memorandum present fairly in
all material respects the information set forth therein and have been prepared,
in all material respects, in accordance with the applicable financial statement
requirements of Rule 3-14 under the Exchange Act with respect to real estate
operations acquired or to be acquired. No other historical or pro forma
financial statements (or schedules) are required by the Securities Act or
Exchange Act to be included in the Company’s annual or quarterly reports filed
with the Commission. All disclosures contained or incorporated within the
Disclosure Package and the Final Offering Memorandum, if any, regarding
“non-GAAP financial measures” (as such term is defined by the rules and
regulations of the Commission) comply in all material respects with Regulation G
under the Exchange Act and Item 10 of Regulation S-K under the Securities Act,
to the extent applicable. Any interactive data in eXtensible Business Reporting
Language included or incorporated within the Disclosure Package or the Final
Offering Memorandum fairly presents the information called for in all material
respects and has been prepared in accordance with the Commission’s rules and
guidelines applicable thereto in all material respects. The financial data set
forth in the Offering Memorandum under the captions “Ratio of Earnings to Fixed
Charges” and “Summary — Summary Historical Financial Data” fairly present the
information set forth therein on a basis consistent with that of the audited
financial statements contained, incorporated or deemed to be incorporated within
the Disclosure Package or the Final Offering Memorandum.

T. Exchange Act Compliance. Each document incorporated or deemed to be
incorporated by reference in the Offering Memorandum, at the respective time it
was or hereafter is filed with the Commission, complied or will comply in all
material respects with the requirements of the Exchange Act, and the rules and
regulations under the Exchange Act (the “Exchange Act Regulations”), as
applicable, in effect at the time of such filing, and, when read together with
the other information in the Offering Memorandum, at the Applicable Time, will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

U. Independent Accountants. Deloitte & Touche LLP, who certified the financial
statements, and supporting schedules and historical summaries of revenues and
certain operating expenses for the properties related thereto filed with the
Commission or included or incorporated by reference in the Disclosure Package
and the Final Offering Memorandum, are independent registered certified public
accountants as required by the Securities Act and the Exchange Act.

 

- 10 -



--------------------------------------------------------------------------------

V. REIT Status. The Company, beginning with its taxable year ended December 31,
2007, has been organized and operated, and as of the Applicable Time and Closing
Time, will continue to be organized and operated, in conformity with the
requirements for qualification and taxation as a real estate investment trust (a
“REIT”) under the Internal Revenue Code 1986, as amended (the “Code”), and the
current and proposed method of operation of the Company, as described in the
Disclosure Package and the Final Offering Memorandum, will permit the Company to
continue to meet the requirements for qualification and taxation as a REIT under
the Code for its taxable year ending December 31, 2013 and thereafter. No
transaction or event has occurred that would cause the Company not to be able to
qualify as a REIT for its taxable year ending December 31, 2013 and any
subsequent tax year.

W. Tax Returns. All federal tax returns or valid extensions filed for, and
reports required to be filed by the Transaction Entities or any of the
Subsidiaries, and in the case of the state, local and foreign tax returns, to
the extent material (“Returns”), have been timely filed (to the extent certain
Returns were not timely filed, any delay has not had, and is not reasonably
expected to have, a Material Adverse Effect); all such Returns are true, correct
and complete in all material respects; and all federal, state, county, local or
foreign taxes, charges, fees, levies, fines, penalties or other assessments,
including all net income, gross income, sales and use, ad valorem, transfer,
gains, profits, excise, franchise, real and personal property, gross receipts,
capital stock, disability, employment, pay-roll, license, estimated, stamp,
custom duties, severance or withholding taxes or charges imposed by any
Governmental Authority (as defined hereafter) (including any interest and
penalties (civil or criminal) on or additions to any such taxes and any expenses
incurred in connection with the determination, settlement or litigation of any
tax liability), in each case to the extent shown in such Returns (“Taxes”) and
due and payable or claimed to be due and payable by any Governmental Authority,
have been paid, except for any such tax, charge, fee, levy, fine, penalty or
other assessment that (i) is currently being contested in good faith, (ii) would
not have, or reasonably be expected to have, a Material Adverse Effect or
(iii) is described in the Disclosure Package and the Final Offering Memorandum.
None of the Transaction Entities nor the Subsidiaries has requested any
extension of time within which to file any Return, which Return has not since
been filed within the extended time (to the extent any such Returns were not
filed within the extended time, it has not had, and is not reasonably expected
to have a Material Adverse Effect). None of the Transaction Entities nor the
Subsidiaries has executed any outstanding waivers or comparable consents
regarding the application of the statute of limitations with respect to any
Taxes or Returns that has had or is reasonably expected to have, a Material
Adverse Effect. No audits or other administrative proceedings or court
proceedings are presently pending or threatened against the Transaction Entities
or any of the Subsidiaries with regard to any Taxes or Returns of the
Transaction Entities or any of the Subsidiaries that has had or is reasonably
expected to have, a Material Adverse Effect.

X. Tax Withholding. Each of the Transaction Entities and the Subsidiaries has
complied in all material respects with the provisions of the Code relating to
the payment and withholding of Taxes, including, without limitation, the
withholding and reporting requirements under Sections 1441 through 1446, 3401
through 3406, and 6041 and 6049 of the Code, as well as similar provisions under
any other laws, and has, within the time and in the manner prescribed by law,
withheld and paid over to the proper governmental authorities all material
amounts required in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party.

 

- 11 -



--------------------------------------------------------------------------------

Y. ERISA. Each of the Transaction Entities and the Subsidiaries is in compliance
with all presently applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”), other than as would not reasonably be
expected to have a Material Adverse Effect; no “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Company or the Operating Partnership would have any liability, other
than as would not reasonably be expected to have a Material Adverse Effect; none
of the Transaction Entities or the Subsidiaries has incurred or expects to incur
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the Code,
including the regulations and published interpretations thereunder, in each
case, other than as would not reasonably be expected to have a Material Adverse
Effect; and each “pension plan” for which the Transaction Entities or any of the
Subsidiaries would have any liability and that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects, and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification, except where the failure to be so qualified would not
have, or reasonably be expected to have, a Material Adverse Effect.

Z. No Plan Assets. The assets of the Transaction Entities and the Subsidiaries
do not constitute “plan assets” of an ERISA regulated employee benefit plan.

AA. Title to Property. (A) The Company, the Operating Partnership or the
Subsidiaries or any other subsidiary or joint venture in which the Company, the
Operating Partnership or any Subsidiary owns an interest, as the case may be,
will have good and marketable fee simple title or leasehold title to all of the
properties and other assets owned or leased by the Company, the Operating
Partnership, the Subsidiaries or the applicable subsidiary or joint venture (the
“Properties”), in each case, free and clear of all Liens, except as disclosed in
the Disclosure Package and the Final Offering Memorandum or such as would not
have, or reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; (B) all Liens on or affecting the Properties that are
required to be disclosed in the Disclosure Package and the Final Offering
Memorandum are disclosed therein and none of the Company, the Operating
Partnership or the Subsidiaries is in default under any such Lien, except for
such defaults that would not have, or reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; (C) all of the
leases and subleases material to the business of the Company, the Operating
Partnership and the Subsidiaries, taken as a whole, and under which the Company,
the Operating Partnership or any of the Subsidiaries hold properties described
in the Disclosure Package and the Final Offering Memorandum, are in full force
and effect, and none of the Company, the Operating Partnership or any Subsidiary
has any notice of any material claim of any sort that has been asserted by
anyone adverse to the rights of the Company, the Operating Partnership or any
Subsidiary under any of such leases or subleases, or affecting or questioning
the rights of the Company, the Operating Partnership or such Subsidiary to the
continued possession of the leased or subleased premises under any such lease or
sublease; (D) except as disclosed in the Disclosure Package and the Final
Offering Memorandum, none of the Company, the Operating Partnership or the
Subsidiaries is in violation of any municipal, state or

 

- 12 -



--------------------------------------------------------------------------------

federal law, rule or regulation concerning the Properties or any part thereof
which violation would have, or reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect; (E) except as disclosed in the
Disclosure Package and the Final Offering Memorandum, each of the Properties
complies with all applicable zoning laws, laws, ordinances, regulations,
development agreements, reciprocal easement agreements, ground or airspace
leases and deed restrictions or other covenants, except where the failure to
comply would not have, or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or could not result in a forfeiture or
reversion of title; and (F) except as disclosed in the Disclosure Package and
the Final Offering Memorandum, none of the Company, the Operating Partnership or
the Subsidiaries has received from any Governmental Authority any written notice
of any condemnation of or zoning change materially affecting the Properties or
any part thereof, and none of the Company, the Operating Partnership or the
Subsidiaries knows of any such condemnation or zoning change which is threatened
and which if consummated would have, or reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

BB. Insurance. Each of the Transaction Entities and the Subsidiaries is insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as are customary in the businesses in which they are or will
be engaged as described in the Disclosure Package and the Final Offering
Memorandum; all policies of insurance and fidelity or surety bonds insuring the
Company, the Operating Partnership or any of the Subsidiaries or their
respective businesses, assets, employees, officers and directors are in full
force and effect; each of the Company, the Operating Partnership and the
Subsidiaries is in compliance with the terms of such policies and instruments in
all material respects; except as described in the Disclosure Package and the
Final Offering Memorandum, there are no material claims by the Company, the
Operating Partnership or the Subsidiaries under any such policy or instrument as
to which any insurance company is denying liability or defending under a
reservation of rights clause; and, except as disclosed in the Disclosure Package
and the Final Offering Memorandum, none of the Company, the Operating
Partnership or the Subsidiaries has been refused any insurance coverage sought
or applied for; and none of the Company, the Operating Partnership or the
Subsidiaries has any reason to believe that any of them will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue to
conduct its business as currently conducted or as proposed to be conducted in
the Disclosure Package and the Final Offering Memorandum at a cost that would
not have a Material Adverse Effect.

CC. Mortgages. Except as set forth in the Disclosure Package and the Final
Offering Memorandum, the mortgages and deeds of trust encumbering the Properties
owned or leased by the Company, the Operating Partnership or any of the
Subsidiaries are described in the Disclosure Package and the Final Offering
Memorandum and are not convertible and none of the Transaction Entities, the
Subsidiaries, or any person affiliated therewith holds a participating interest
therein, and such mortgages and deeds of trust are not cross-defaulted or
cross-collateralized to any property other than the Properties, except as would
not have a Material Adverse Effect.

DD. Title Insurance. The Operating Partnership or a Subsidiary has title
insurance on the fee interests and/or leasehold interests in each of the
Properties covering such risks and in

 

- 13 -



--------------------------------------------------------------------------------

such amounts as are commercially reasonable for the assets owned or leased by
them and that are consistent with the types and amounts of insurance typically
maintained by owners and operators of similar properties, and in each case such
title insurance is in full force and effect, except as would not have a Material
Adverse Effect.

EE. Environmental Laws. Except as otherwise disclosed in the Disclosure Package
and the Final Offering Memorandum, (i) the Transaction Entities and the
Subsidiaries and the Properties have been and are in material compliance with,
and none of the Transaction Entities or the Subsidiaries has any material
liability under, applicable Environmental Laws (as defined below), (ii) none of
the Transaction Entities, the Subsidiaries, or, to the knowledge of the
Transaction Entities, the prior owners or occupants of the Properties at any
time or any other person or entity has at any time released (as such term is
defined in Section 101(22) of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. §§ 9601-9675
(“CERCLA”)) or otherwise disposed of or dealt with, Hazardous Materials (as
hereinafter defined) on, to or from the Properties or other assets owned by the
Transaction Entities or the Subsidiaries, except for such releases or
dispositions as would not be reasonably likely to cause the Transaction Entities
or the Subsidiaries to incur material liability, (iii) the Transaction Entities
do not intend to use the Properties or other assets owned by the Transaction
Entities or the Subsidiaries or any subsequently acquired properties, other than
in material compliance with applicable Environmental Laws, (iv) none of the
Transaction Entities or the Subsidiaries knows of any seepage, leak, discharge,
release, emission, spill, or dumping of Hazardous Materials into waters
(including, but not limited to, groundwater and surface water) on, beneath or
adjacent to the Properties, or onto lands or other assets owned by the
Transaction Entities or the Subsidiaries from which Hazardous Materials might
seep, flow or drain into such waters except for such as would not be reasonably
likely to cause the Transaction Entities or the Subsidiaries to incur material
liability, (v) none of the Transaction Entities or the Subsidiaries has received
any notice of, or has any knowledge of any occurrence or circumstance which,
with notice or passage of time or both, would give rise to a claim under or
pursuant to any Environmental Law or common law by any governmental or
quasi-governmental body or any third party with respect to the Properties or
other assets described in the Disclosure Package and the Final Offering
Memorandum or arising out of the conduct of the Transaction Entities or the
Subsidiaries, except for such claims that would not be reasonably likely to
cause the Transaction Entities to incur material liability and (vi) neither the
Properties nor any other assets currently owned by the Company, the Operating
Partnership or any of the Subsidiaries is included or, to the best of the
knowledge of the Transaction Entities and the Subsidiaries, proposed for
inclusion on the National Priorities List issued pursuant to CERCLA by the
United States Environmental Protection Agency or, to the best of the knowledge
of the Company, the Operating Partnership and the Subsidiaries, proposed for
inclusion on any similar list or inventory issued pursuant to any other
applicable Environmental Law or issued by any other Governmental Authority. To
the knowledge of the Transaction Entities and the Subsidiaries, there have been
no and are no (i) aboveground or underground storage tanks, (ii) polychlorinated
biphenyls (“PCBs”) or PCB-containing equipment, (iii) asbestos or asbestos
containing materials, (iv) lead based paints, (v) dry-cleaning facilities, or
(vi) wet lands, in each case in, on, under, or adjacent to any Property or other
assets owned by the Transaction Entities or the Subsidiaries the existence of
which has had, or is reasonably expected to have, a Material Adverse Effect.

 

- 14 -



--------------------------------------------------------------------------------

As used herein, “Hazardous Material” shall include, without limitation, any
flammable explosives, radioactive materials, hazardous materials, hazardous
wastes, toxic substances, or related materials, asbestos or any hazardous
material as defined by any applicable federal, state or local environmental law,
ordinance, statute, rule or regulation including, without limitation, CERCLA,
the Hazardous Materials Transportation Act, as amended, 49 U.S.C. §§ 5101-5128,
the Solid Waste Disposal Act, as amended, 42 U.S.C. §§ 6901-6992k, the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001-11050, the
Toxic Substances Control Act, 15 U.S.C. §§ 2601-2692, the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 136y, the Clean Air Act, 42
U.S.C. §§ 7401-7671q, the Clean Water Act (Federal Water Pollution Control Act),
33 U.S.C. §§ 1251-1387, the Safe Drinking Water Act, 42 U.S.C. §§ 300f-300j 26,
and the Occupational Safety and Health Act, 29 U.S.C. §§ 651-678, as any of the
above statutes may be amended from time to time, and in the regulations
promulgated pursuant to any of the foregoing (including environmental statutes
not specifically defined herein) (individually, an “Environmental Law” and
collectively, “Environmental Laws”) or by any federal, state or local
governmental authority having or claiming jurisdiction over the Properties and
other assets described in the Disclosure Package and the Final Offering
Memorandum (a “Governmental Authority”).

FF. Absence of Labor Dispute. No labor problem or dispute with the employees of
the Company, the Operating Partnership or any of the Subsidiaries exists or, to
the knowledge of Transaction Entities, is imminent, that would have,
individually or in the aggregate, a Material Adverse Effect, except as set forth
in or contemplated in the Disclosure Package and the Final Offering Memorandum.

GG. Possession of Intellectual Property. The Transaction Entities and the
Subsidiaries own, possess, license or have other rights to use, on reasonable
terms, all patents, patent applications, trade and service marks, trade and
service mark registrations, trade names, copyrights, licenses, inventions, trade
secrets, technology, know-how and other intellectual property (collectively, the
“Intellectual Property”) reasonably necessary for the conduct of the business of
the Transaction Entities as now conducted or as proposed in the Disclosure
Package and the Final Offering Memorandum to be conducted. Except as set forth
in the Disclosure Package and the Final Offering Memorandum, (A) to the
knowledge of the Company, there are no material rights of third parties to any
such Intellectual Property, (B) to the knowledge of the Company, there is no
material infringement by third parties of any such Intellectual Property,
(C) there is no pending or, to the knowledge of the Company, threatened action,
suit, proceeding or claim by others challenging the rights of the Transaction
Entities in or to any such Intellectual Property, that would result,
individually or in the aggregate, in a Material Adverse Effect, and the
Transaction Entities are unaware of any facts which would form a reasonable
basis for any such claim, (D) there is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or claim by others challenging the
validity or scope of any such Intellectual Property, that would result,
individually or in the aggregate, in a Material Adverse Effect, and the
Transaction Entities are unaware of any facts which would form a reasonable
basis for any such claim and (E) there is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or claim by others that the
Transaction Entities infringe or otherwise violate any patent, trademark,
copyright, trade secret or other proprietary rights of others, that would
result, individually or in the aggregate, in a Material Adverse Effect, and the
Company and the Operating Partnership are unaware of any other fact which would
form a reasonable basis for any such claim.

 

- 15 -



--------------------------------------------------------------------------------

HH. Absence of Proceedings. Except as disclosed in the Disclosure Package and
the Final Offering Memorandum, there are no pending actions, suits, inquiries,
investigations or proceedings against or affecting the Company, the Operating
Partnership or any of the Subsidiaries or any of the Properties or other assets
that, if determined adversely to the Company, the Operating Partnership or any
of the Subsidiaries, would have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or would materially
and adversely affect the ability of the Transaction Entities to perform their
obligations under this Agreement, or which are required under the Securities Act
or the Exchange Act to be described in the Disclosure Package or the Final
Offering Memorandum; and except as disclosed in the Disclosure Package and the
Final Offering Memorandum, no such actions, suits, inquiries, investigations or
proceedings are, to the knowledge of the Transaction Entities, threatened or
contemplated.

II. No Material Adverse Effect. Except as disclosed in the Disclosure Package
and the Final Offering Memorandum, since the date of the latest audited
financial statements included or incorporated or deemed to be incorporated by
reference in the Disclosure Package and the Final Offering Memorandum, (A) there
has been no Material Adverse Effect, (B) there have been no transactions entered
into by the Company, the Operating Partnership or any of the Subsidiaries which
are material with respect to the Transaction Entities and the Subsidiaries taken
as a whole, (C) none of the Transaction Entities or the Subsidiaries has
incurred any obligation or liability, direct, contingent or otherwise that is or
would be material to the Transaction Entities and the Subsidiaries taken as a
whole and (D) there has been no dividend or distribution of any kind declared,
paid or made by the Company on any class of its capital stock or by the
Operating Partnership or any of its subsidiaries with respect to its limited
partnership units.

JJ. Investment Company Act. The Company is not and, after giving effect to the
offering and sale of the Securities pursuant to this Agreement and the
application of the net proceeds therefrom, will not be required to register as
an “investment company” as defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”).

KK. Contracts. There is no contract or other document to which the Company, the
Operating Partnership or any of the Subsidiaries is a party that is required by
the Securities Act or the Exchange Act to be described in the Disclosure Package
and the Final Offering Memorandum, or to be filed as an exhibit thereto, which
is not described or filed as required.

LL. Relationships. No relationship, direct or indirect, exists between or among
the Company or the Operating Partnership on the one hand, and the directors,
officers or stockholders of the Company or the Operating Partnership on the
other hand, which is required pursuant to the Securities Act or the Exchange Act
to be described in the Disclosure Package and the Final Offering Memorandum,
which is not so described.

 

- 16 -



--------------------------------------------------------------------------------

MM. Related Party Transactions. Except (i) to the extent not required to be
described or filed pursuant to the Securities Act or the Exchange Act, (ii) as
described in the Disclosure Package and the Final Offering Memorandum or
(iii) for the agreements referred to herein, none of the Company’s, the
Operating Partnership’s or the Subsidiaries’ directors, officers, interest
holders, stockholders, members, partners, members of management, other employees
or their respective affiliates is a party to any contracts or agreements with
the Company, the Operating Partnership or any of the Subsidiaries.

NN. Accounting Controls and Disclosure Controls. The Transaction Entities and
the Subsidiaries maintain and have maintained effective internal control over
financial reporting as defined in Rule 13a-15 under the Exchange Act and a
system of internal accounting controls sufficient to provide reasonable
assurance that (A) transactions are executed in accordance with management’s
general or specific authorizations, (B) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (C) access to assets is permitted only in
accordance with management’s general or specific authorization, and (D) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the Disclosure Package and the Final
Offering Memorandum, since the end of the Company’s most recent audited fiscal
year, there has been (1) no material weakness in the Company’s internal control
over financial reporting (whether or not remediated) and (2) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. The Transaction Entities and the Subsidiaries
employ and have employed disclosure controls and procedures as defined in Rule
13a-15 under the Exchange Act that are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported, within
the time periods specified in the Commission’s rules and forms, and is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and principal financial officer or
officers, as appropriate, to allow timely decisions regarding disclosure.

OO. Statistical, Demographic or Market-Related Data. Any statistical,
demographic or market-related data included in the Disclosure Package or the
Final Offering Memorandum is based on or derived from sources that the Company
believes to be reliable and accurate, all such data included in the Disclosure
Package or the Final Offering Memorandum accurately reflects the materials upon
which it is based or from which it was derived.

PP. Money Laundering Laws. The operations of the Transaction Entities and the
Subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company, the Operating Partnership or any of the Subsidiaries with
respect to the Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.

 

- 17 -



--------------------------------------------------------------------------------

QQ. Tax Classification. Throughout the period from its formation through the
date hereof and as of the Applicable Time and the Closing Time, each of the
Operating Partnership and any other Subsidiary that is a partnership or a
limited liability company has been properly classified either as a partnership
or as an entity disregarded as separate from the Company for federal income tax
purposes and is not a “publicly traded partnership” within the meaning of
Section 7704(b) of the Code that is treated as an association taxable as a
corporation for federal income tax purposes.

RR. No Prohibition on Dividends by Subsidiaries. Except as disclosed in the
Disclosure Package and the Final Offering Memorandum, none of the Operating
Partnership or the Subsidiaries are currently prohibited, directly or
indirectly, from paying any distributions to the Company to the extent permitted
by applicable law, from making any other distribution on the Operating
Partnership’s partnership interests, or from repaying to the Company any loans
or advances made by the Company to the Operating Partnership or any such
Subsidiary.

SS. Compliance with the Sarbanes-Oxley Act. There is and has been no failure on
the part of the Company or any of the Company’s directors or officers, in their
capacities as such, to comply with all provisions of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications, in each case, to the extent the
Sarbanes-Oxley Act applies to the Company.

TT. OFAC. Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee, affiliate or person
acting on behalf of the Company or any of its subsidiaries is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use any of the proceeds received by the Operating Partnership from
the sale of Securities contemplated by this Agreement, or lend, contribute or
otherwise make available any such proceeds to any subsidiary, joint venture
partner or other person or entity, for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.

UU. Absence of Manipulation. None of the Transaction Entities, the Subsidiaries
or, to the knowledge of the Transaction Entities, their respective officers,
directors, members or controlling persons has taken, or will take, directly or
indirectly, any action designed to or that might reasonably be expected to
result in a violation of Regulation M under the Exchange Act or cause or result
in stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

VV. Accuracy of Descriptions and Exhibits. The information in the Preliminary
Offering Memorandum and the Final Offering Memorandum under the captions
“Description of Other Indebtedness,” “Description of Notes,” and “U.S. Federal
Income Tax Considerations,” in each case to the extent that it constitutes
matters of law, summaries of legal matters or other

 

- 18 -



--------------------------------------------------------------------------------

instruments or agreements (including the Indenture, the Securities, the
Guarantees and the Registration Rights Agreement), summaries of legal
proceedings, or legal conclusions, is correct in all material respects; the
description of the partnership agreement of the Operating Partnership or of the
charter or bylaws of the Company included or incorporated in the Disclosure
Package and the Final Offering Memorandum under the caption “Description of the
Partnership Agreement of Healthcare Trust of America Holdings, LP,” is accurate
in all material respects; and there are no franchises, contracts, indentures,
mortgages, deeds of trust, loan or credit agreements, bonds, notes, debentures,
evidences of indebtedness, leases or other instruments, agreements or documents
required to be described or referred to in the Disclosure Package or the Final
Offering Memorandum, which have not been so described or referred to as
required.

WW. Certificates. Any certificate signed by any officer of the Company or the
Operating Partnership and delivered to the Initial Purchasers or to counsel for
the Initial Purchasers in connection with the offering of Securities as
contemplated by this Agreement shall be deemed a representation and warranty by
the Company or the Operating Partnership, as the case may be, to the Initial
Purchasers as to the matters covered thereby.

2. Purchase, Sale and Delivery of Securities. On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Operating Partnership agrees to issue
and sell to the Initial Purchasers, and the Initial Purchasers agree, severally
and not jointly, to purchase from the Operating Partnership, at the price set
forth in Schedule B, the aggregate principal amount of Securities set forth in
Schedule A opposite the name of such Initial Purchaser.

The Transaction Entities will deliver the Securities to the Representatives for
the accounts of the Initial Purchasers, including, at the option of the Initial
Purchasers, through the facilities of The Depository Trust Company, against
payment of the purchase price in federal (same day) funds by wire transfer to an
account at a bank specified in writing to the Representatives by the Company at
10:00 a.m. (New York City time) on March 28, 2013, or at such other time not
later than seven full business days thereafter as the Representatives and the
Company determine, such time being herein referred to as the “Closing Time.”

3. Subsequent Offers and Resales of the Securities.

A. Representations of the Initial Purchasers.

(1) Each Initial Purchaser severally represents and warrants to the Company that
it is an “accredited investor” within the meaning of Regulation D under the
Securities Act (an “Accredited Investor”) and a “qualified institutional buyer”
within the meaning of Rule 144A.

(2) Each Initial Purchaser severally acknowledges that the Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
in accordance with Regulation S or pursuant to an exemption from the
registration requirements of the Securities Act. Each Initial Purchaser
severally represents and agrees that it has offered and sold the Securities, and
will

 

- 19 -



--------------------------------------------------------------------------------

offer and sell the Securities (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
and the Closing Time, only in accordance with Rule 903 or Rule 144A.
Accordingly, neither such Initial Purchaser nor its affiliates, nor any persons
acting on its or their behalf, have engaged or will engage in any directed
selling efforts with respect to the Securities, and such Initial Purchaser, its
affiliates and all persons acting on its or their behalf have complied and will
comply with the offering restrictions requirement of Regulation S. Each Initial
Purchaser severally agrees that, at or prior to confirmation of sale of the
Securities, other than a sale of the Securities pursuant to Rule 144A, such
Initial Purchaser will have sent to each distributor, dealer or person receiving
a selling concession, fee or other remuneration that purchases the Securities
during the restricted period a confirmation or notice to substantially the
following effect:

The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933 (the “Securities Act”) and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons (i) as part
of their distribution at any time or (ii) otherwise until 40 days after the
later of the date of the commencement of the offering and the closing time,
except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.

Terms used in this subsection 3.A(2) and not otherwise defined in this Agreement
have the meanings given to them by Regulation S.

(3) Each Initial Purchaser severally agrees that it and each of its affiliates
has not entered and will not enter into any contractual arrangement with respect
to the distribution of the Securities except for any such arrangements with the
other Initial Purchasers or affiliates of the other Initial Purchasers or with
the prior written consent of the Company.

(4) Each Initial Purchaser severally agrees that it and each of its affiliates
will not offer or sell the Securities in the United States by means of any form
of general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act, including, but not limited to (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, or (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising. Each Initial Purchaser severally agrees, with respect to resales
made in reliance on Rule 144A of any of the Securities, to deliver either with
the confirmation of such resale or otherwise prior to settlement of such resale
a notice to the effect that the resale of such Securities has been made in
reliance upon the exemption from the registration requirements of the Securities
Act provided by Rule 144A.

B. Covenants of the Company and the Operating Partnership. Each of the
Transaction Entities, jointly and severally, covenants with each Initial
Purchaser as follows:

(1) Integration. The Transaction Entities, jointly and severally, agree that the
Transaction Entities will not and will cause their respective Affiliates not to,
directly or indirectly, solicit any offer to buy, sell or make any offer or sale
of, or otherwise negotiate in

 

- 20 -



--------------------------------------------------------------------------------

respect of, securities of the Company or the Operating Partnership of any class
if, as a result of the doctrine of “integration” referred to in Rule 502 under
the Securities Act, such offer or sale would render invalid (for the purpose of
(i) the sale of the Securities by the Operating Partnership to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
subsequent purchasers or (iii) the resale of the Securities by such subsequent
purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(a)(2) thereof or by Rule 144A thereunder or
otherwise.

(2) Rule 144A Information. The Transaction Entities, jointly and severally,
agree that, in order to render the Securities eligible for resale pursuant to
Rule 144A under the Securities Act, while any of the Securities remain
outstanding, the Transaction Entities will make available, upon request, to any
holder of Securities or prospective purchasers of Securities the information
specified in Rule 144A(d)(4), unless the Company or the Operating Partnership
furnishes information to the Commission pursuant to Section 13 or 15(d) of the
Exchange Act.

(3) Restriction on Repurchases. Until the expiration of one year after the
original issuance of the Securities, the Transaction Entities will not, and will
cause their respective Affiliates not to, acquire any Securities which are
“restricted securities” (as such term is defined under Rule 144(a)(3) under the
Securities Act), whether as beneficial owner or otherwise (except as agent
acting as a securities broker on behalf of and for the account of customers in
the ordinary course of business in unsolicited broker’s transactions), unless,
immediately upon the acquisition of such Securities, the Company, the Operating
Partnership or such Affiliate, as the case may be, shall submit such Securities
to the Trustee for cancellation.

4. Certain Agreements of the Company and the Operating Partnership. The
Transaction Entities agree with the several Initial Purchasers that:

A. Offering Memorandum. The Transaction Entities, as promptly as possible, will
furnish to each Initial Purchaser, without charge, such number of copies of the
Offering Memorandum and any amendments and supplements thereto and documents
incorporated by reference therein as such Initial Purchaser may reasonably
request.

B. Notice and Effect of Material Events. The Transaction Entities will promptly
notify each Initial Purchaser, and confirm such notice in writing, of (x) any
filing made by the Company and/or the Operating Partnership of information
relating to the offering of the Securities with any securities exchange or any
other regulatory body in the United States or any other jurisdiction, and
(y) prior to the completion of the offering of the Securities by the Initial
Purchasers as evidenced by a notice in writing from the Initial Purchasers to
the Transaction Entities, any Material Adverse Effect which (i) makes any
statement in the Disclosure Package, any Offering Memorandum or any Supplemental
Offering Material false or misleading or (ii) is not disclosed in the Disclosure
Package or the Offering Memorandum. In such event or if during such time any
event shall occur as a result of which it is necessary, in the reasonable
opinion of any of the Transaction Entities, counsel for the Transaction
Entities, the Initial Purchasers or counsel for the Initial Purchasers, to amend
or supplement the Offering Memorandum in order that the Offering Memorandum not
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein not misleading in the light

 

- 21 -



--------------------------------------------------------------------------------

of the circumstances then existing, the Transaction Entities will forthwith
amend or supplement the Offering Memorandum by preparing and furnishing to each
Initial Purchaser an amendment or amendments of, or a supplement or supplements
to, the Offering Memorandum (in form and substance satisfactory in the
reasonable opinion of counsel for the Initial Purchasers) so that, as so amended
or supplemented, the Offering Memorandum will not include an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing at the time it is
delivered to a subsequent purchaser, not misleading.

C. Amendment and Supplements to the Offering Memorandum; Preparation of Pricing
Supplement; Supplemental Offering Materials. The Transaction Entities will
advise each Initial Purchaser promptly of any proposal to amend or supplement
the Offering Memorandum and will not effect such amendment or supplement without
the consent of the Initial Purchasers (such consent not to be unreasonably
withheld) other than filings required to be made with the Commission in order to
comply with the Exchange Act and the Exchange Act Regulations (“1934 Act
Filings”), provided that such 1934 Act Filings are first provided to the Initial
Purchasers a reasonable time in advance of the filing thereof. Neither the
consent of the Initial Purchasers, the Initial Purchasers’ delivery of any such
amendment or supplement, nor the furnishing to the Initial Purchasers of any
such 1934 Act Filings shall constitute a waiver of any of the conditions set
forth in Section 5 hereof. The Transaction Entities will prepare the Pricing
Supplement, in form and substance satisfactory to the Representatives, and shall
furnish prior to the Applicable Time to each Initial Purchaser, without charge,
as many physical or electronic copies of the Pricing Supplement as such Initial
Purchaser may reasonably request. Each of the Transaction Entities, jointly and
severally, represents and agrees that, unless it obtains the prior consent of
the Representatives, it has not made and will not make any offer relating to the
Securities by means of any Supplemental Offering Materials.

D. Qualification of Securities for Offer and Sale. The Transaction Entities will
use their best efforts, in cooperation with the Initial Purchasers, to qualify
the Securities for offering and sale, or to obtain a valid exemption for the
Securities to be offered and sold, under the applicable securities laws,
including real estate syndication laws, of such states and other jurisdictions
as the Initial Purchasers may designate and to maintain such qualifications and
exemptions in effect as long as required for the sale of the Securities;
provided, however, that none of the Transaction Entities shall be obligated to
file any general consent to service of process or to qualify as a foreign entity
or as a dealer in securities in any jurisdiction in which it is not so qualified
or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.

E. DTC. The Transaction Entities will cooperate with the Initial Purchasers and
use their commercially reasonable efforts to permit the Securities to be
eligible for clearance and settlement through the facilities of DTC.

F. Use of Proceeds. The Transaction Entities will apply the net proceeds
received by the Operating Partnership from the sale of the Securities in the
manner specified in the Offering Memorandum under “Use of Proceeds.”

 

- 22 -



--------------------------------------------------------------------------------

G. Restriction on Sale of Securities. During the period commencing on the date
hereof and ending at the Closing Time, none of the Transaction Entities will,
without the prior written consent of the Representatives (which consent may be
withheld at the sole discretion of the Representatives), directly or indirectly
issue, offer, sell, contract to sell, hypothecate, pledge, grant or sell any
option, right or warrant to purchase, or establish an open “put equivalent
position” within the meaning of Rule 16a-1(h) under the Exchange Act, or
otherwise dispose of, or contract to dispose of, or file a registration
statement under the Securities Act or prospectus supplement with respect to any
outstanding registration statement with the Commission with respect to, any debt
securities of the Company, the Operating Partnership or any of their respective
subsidiaries substantially similar to the Securities or any other securities
convertible into or exercisable or exchangeable for the Securities or debt
securities similar to the Securities.

H. Notification of Certain Events. Prior to the Closing Time, each of the
Transaction Entities will notify the Initial Purchasers in writing immediately
if any event occurs that renders any of the representations and warranties of
the Transaction Entities contained herein inaccurate or incomplete.

I. Tax Qualification. The Company will use its best efforts to enable the
Company to continue to meet the requirements for qualification and taxation as a
REIT under the Code for each of its taxable years for so long as the Board of
Directors deems it in the best interests of the Company and its shareholders to
remain so qualified. The Transaction Entities will use their best efforts to
enable the Operating Partnership to be treated as a partnership or an entity
disregarded as separate from the Company for federal income tax purposes and not
as a publicly traded partnership within the meaning of section 7704(b) of the
Code that is treated as an association taxable as a corporation for federal
income tax purposes.

J. Compliance with Laws. Until the offering of the Securities and the Exchange
Offer are complete, the Company will (1) comply with all provisions of the
Securities Act and the Securities Act Regulations and the Exchange Act and
Exchange Act Regulations and (2) file all documents required to be filed with
the Commission pursuant to the Exchange Act within the time periods required by
the Exchange Act and the Exchange Act Regulations.

K. Investment Company. The Company will take such steps as shall be necessary to
ensure that none of the Transaction Entities shall become an “investment
company” within the meaning of such term under the Investment Company Act and
the rules and regulations of the Commission thereunder.

L. Copies of Documents. The Company will furnish the Representatives with such
conformed copies of such opinions, certificates, letters and documents referred
to in Section 5 here as the Representatives may reasonably request.

5. Conditions of the Obligations of the Initial Purchasers. The obligations of
the several Initial Purchasers to purchase and pay for the Securities at the
Closing Time will be subject to the accuracy of the representations and
warranties on the part of the Transaction Entities herein, to the accuracy of
the statements of Transaction Entity officers made pursuant to the provisions
hereof, to the performance by the Transaction Entities of their respective
obligations hereunder and to the following additional conditions precedent:

 

- 23 -



--------------------------------------------------------------------------------

A. Accountant’s Letter. The Representatives shall have received letters at the
time of execution of this Agreement and at the Closing Time of Deloitte & Touche
LLP (“Deloitte”) dated, respectively, the date hereof and the Closing Time, and
addressed to the Representatives in the forms heretofore approved by the
Representatives containing statements and information of the type ordinarily
included in accountants’ “comfort letters” with respect to the financial
statements and certain other financial information contained or incorporated
within the Disclosure Package and the Final Offering Memorandum, except that
with respect to the letter received at the Closing Time, the specified “Cut-off
date” referred to therein shall not be more than three (3) business days prior
to the Closing Time.

B. Subsequent Events. Subsequent to the execution and delivery of this
Agreement, and since the respective dates as of which information is given in
the Disclosure Package and the Final Offering Memorandum, there shall not have
occurred:

(1) any change, or any development or event involving a prospective change, in
the condition (financial or other), business, properties, earnings, results of
operations or prospects of the Transaction Entities and the Subsidiaries taken
as one enterprise, whether or not in the ordinary course, which, individually or
in the aggregate, in the sole judgment of the Representatives, is material and
adverse and makes it impractical or inadvisable to proceed with completion of
the offering or the sale of and payment for the Securities;

(2) any change in U.S. or international financial, political or economic
conditions or currency exchange rates or exchange controls as would, in the sole
judgment of the Representatives, be likely to prejudice materially the success
of the proposed issue, sale or distribution of the Securities, whether in the
primary market or in respect of dealings in the secondary market;

(3) any suspension or limitation of trading in securities generally on the New
York Stock Exchange, or any setting of minimum prices for trading on such
exchange;

(4) any suspension of trading of any securities of the Transaction Entities on
any exchange or in the over-the-counter market;

(5) any banking moratorium declared by U.S. federal or New York state
authorities;

(6) any major disruption of settlements of securities or clearance services in
the United States;

(7) any attack on, outbreak or escalation of hostilities or act of terrorism
involving the United States, any declaration of war by Congress or any other
national or international calamity, crisis or emergency if, in the judgment of
the Representatives, the effect of any such attack, outbreak, escalation, act,
declaration, calamity, crisis or emergency makes it impractical or inadvisable
to proceed with completion of the offering or the sale and delivery of the
Securities; or

 

- 24 -



--------------------------------------------------------------------------------

(8) any downgrading, nor shall any notice have been given of any intended or
potential downgrading or of any review for a possible change that does not
indicate the direction of the possible change in the rating accorded any
securities of the Transaction Entities or Subsidiaries by any “nationally
recognized statistical rating organization” as such term is defined in
Section 3(a)(62) of the Exchange Act.

C. Issuer’s Counsel’s Opinion. The Representatives shall have received opinions,
each dated as of the Closing Time, of O’Melveny & Myers LLP, counsel for the
Transaction Entities, in form and substance reasonably satisfactory to the
Representatives and their counsel, substantially similar to the forms attached
as Exhibit A and Exhibit B hereto.

D. Initial Purchasers’ Counsel’s Opinion. At the Closing Time, the
Representatives shall have received from Hunton & Williams LLP, counsel for the
Initial Purchasers, such opinion or opinions, dated as of the Closing Time, with
respect to such matters as the Representatives may require, and the Transaction
Entities shall have furnished to such counsel such documents as they reasonably
request for the purpose of enabling them to pass upon such matters.

E. Officers’ Certificates. Each Transaction Entity shall have furnished the
Representatives a certificate, dated as of the Closing Time, of its or its
general partner’s chief executive officer and chief financial officer in which
such officers shall state that, to the best of their knowledge after reasonable
investigation:

(1) the representations and warranties of the Transaction Entities in this
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Effect (as defined in the Agreement), are true and correct on
and as of the date hereof with the same force and effect as if expressly made on
and as of the date hereof, except for those representations and warranties that
speak solely as of a specific date and which were true and correct as of such
date, and (B) to the extent such representations and warranties are not subject
to any qualifications or exceptions, are true and correct in all material
respects as of the date hereof as if made on and as of the date hereof with the
same force and effect as if expressly made on and as of the date hereof, except
for those representations and warranties that speak solely as of a specific date
and which were true and correct in all material respects as of such date;

(2) the Transaction Entities have complied with all agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Time; and

(3) since the respective dates as of which information is given in the
Disclosure Package and the Final Offering Memorandum, there has been no Material
Adverse Effect, whether or not arising in the ordinary course of business.

 

- 25 -



--------------------------------------------------------------------------------

F. Indenture and Registration Rights Agreement. At or prior to the Closing Time,
each of the Transaction Entities and the Trustee shall have executed and
delivered the Indenture and the Transaction Entities and the Representatives
shall have executed and delivered the Registration Rights Agreement.

G. Satisfaction of Other Conditions. At the Closing Time, counsel for the
Initial Purchasers shall have been furnished with such other documents as they
may reasonably require for the purpose of enabling them to pass upon the
issuance and sale of the Securities as herein contemplated and related
proceedings, or in order to evidence the accuracy of any of the representations
or warranties, or the fulfillment of any of the conditions, herein contained;
and all proceedings taken by the Transaction Entities in connection with the
issuance and sale of the Securities as herein contemplated shall be satisfactory
in form and substance to the Initial Purchasers and counsel for the Initial
Purchasers.

H. Satisfaction of Initial Purchasers’ Counsel. All opinions, letters, evidence
and certificates mentioned above or elsewhere in this Agreement shall be deemed
to be in compliance with the provisions hereof only if they are in form and
substance reasonably satisfactory to counsel for the Initial Purchasers.

I. Waiver of Compliance. The Representatives may in their sole discretion waive
on behalf of the Initial Purchasers compliance with any conditions to the
obligations of the Initial Purchasers hereunder.

6. Indemnification and Contribution.

A. The Transaction Entities, jointly and severally, will indemnify and hold
harmless each Initial Purchaser, its partners, members, directors, officers,
employees, affiliates and agents and each person, if any, who controls such
Initial Purchaser within the meaning of the Securities Act or the Exchange Act,
against any losses, claims, damages, liabilities or expenses, joint or several,
to which any of them may become subject under the Securities Act, the Exchange
Act or other federal or state statutory law or regulation or at common law,
insofar as such losses, claims, damages, liabilities or expenses (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Preliminary Offering
Memorandum, the Disclosure Package, the Final Offering Memorandum, in each case
as amended or supplemented, or any Supplemental Offering Materials, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and will reimburse
each indemnified party for any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
loss, claim, damage, liability, action or expense as such expenses are incurred;
provided, however, that no Transaction Entity will be liable in any such case to
the extent that any such loss, claim, damage, liability or expense arises out of
or is based upon an untrue statement or alleged untrue statement in or omission
or alleged omission from any of such documents in reliance upon and in
conformity with the Initial Purchaser Content.

 

- 26 -



--------------------------------------------------------------------------------

B. Each Initial Purchaser severally and not jointly will indemnify and hold
harmless each Transaction Entity, its directors and officers and each person, if
any, who controls the such Transaction Entity within the meaning of the
Securities Act or the Exchange Act, against any losses, claims, damages,
liabilities or expenses to which any of them may become subject, under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation or at common law or otherwise, insofar as such losses, claims,
damages, liabilities or expenses (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in the Preliminary Offering Memorandum, the Disclosure Package,
the Final Offering Memorandum, in each case as amended or supplemented, or any
Supplemental Offering Materials, or arise out of or are based upon the omission
or the alleged omission to state therein a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to any Transaction Entity by such Initial Purchaser through the
Representatives specifically for use therein, and will reimburse any legal or
other expenses reasonably incurred by each indemnified party in connection with
investigating or defending any such loss, claim, damage, liability, or expense
as such expenses are incurred, it being understood and agreed that the only such
information furnished on behalf of each of the Initial Purchasers consists of
the third paragraph, the third and fourth sentence of the tenth paragraph, the
first sentence of the eleventh paragraph and the second sentence of the twelfth
paragraph appearing under the caption “Plan of Distribution” in the Offering
Memorandum (the “Initial Purchaser Content”).

C. Promptly after receipt by an indemnified party under this Section of notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under Section 6.A
or 6.B above, notify, in writing, the indemnifying party of the commencement
thereof; but the omission to so notify the indemnifying party will not relieve
it from any liability that it may have to any indemnified party under
Section 6.A or 6.B above unless and to the extent such failure results in the
forfeiture by the indemnifying party of material substantive rights and
defenses. In case any such action is brought against any indemnified party and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
party to represent the indemnified party and any others entitled to
indemnification pursuant to Section 6 hereof, and after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party under this Section for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof other than
reasonable costs of investigation. Notwithstanding anything contained herein to
the contrary, if indemnity may be sought pursuant to Section 6.A hereof in
respect to such action or proceeding, then, the indemnifying party shall be
liable for the reasonable fees and expenses of not more than one separate firm
(in addition to any local counsel) for the indemnified parties. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity

 

- 27 -



--------------------------------------------------------------------------------

could have been sought hereunder by such indemnified party unless such
settlement (i) includes an unconditional release of such indemnified party from
all liability on any claims that are the subject matter of such action,
(ii) does not include a statement as to, or an admission of, fault, culpability
or a failure to act by or on behalf of an indemnified party, and (iii) does not
include any undertaking or obligation to act or to refrain from acting by the
indemnified party. Notwithstanding the foregoing, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for reasonable fees and expenses of counsel (as specified in Section 6
hereof), such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated by this Section 6.C effected without its
written consent if (i) such settlement is entered into more than 60 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 45 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party (as
specified in this Section 6.C) all amounts reasonably owed in accordance with
such request prior to the date of such settlement.

D. If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under Section 6.A or 6.B
above for any reason, then each indemnifying party (with respect to the
Transaction Entities, jointly and severally) shall contribute to the amount paid
or payable by such indemnified party as a result of the losses, claims, damages,
liabilities or expenses referred to in Section 6.A or 6.B above (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Transaction Entities on the one hand and the Initial Purchasers on the other
from the offering of the Securities or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Transaction Entities on the one
hand and the Initial Purchasers on the other in connection with the statements
or omissions which resulted in such losses, claims, damages, liabilities or
expenses as well as any other relevant equitable considerations. The relative
benefits received by the Transaction Entities on the one hand and the Initial
Purchasers on the other shall be deemed to be in the same proportion as the
total net proceeds from the offering (before deducting expenses) received by the
Transaction Entities bear to the total discounts and commissions received by the
Initial Purchasers under this Agreement. The relative fault shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Transaction Entities or the
Initial Purchasers and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The amount paid by an indemnified party as a result of the losses,
claims, damages, liabilities or expenses referred to in the first sentence of
this Section 6.D shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any action or claim which is the subject of this Section 6.D.
Notwithstanding the provisions of this Section 6.D, no Initial Purchaser (except
as may be provided in any agreement among Initial Purchasers relating to the
offering of the Securities) shall be required to contribute any amount in excess
of the discount or commission applicable to the Securities purchased by such
Initial Purchaser hereunder. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be

 

- 28 -



--------------------------------------------------------------------------------

entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations in this Section 6.D to
contribute are several in proportion to their respective obligations and not
joint. The Transaction Entities and the Initial Purchasers agree that it would
not be just and equitable if contribution were determined by pro rata allocation
or another method of allocation that does not take account of the equitable
considerations referred to above.

E. The obligations of the Transaction Entities under this Section shall be in
addition to any liability that the Transaction Entities may otherwise have and
shall extend, upon the same terms and conditions, to each partner, member,
director, officer, employee or agent of any Initial Purchaser and any person, if
any, who controls any Initial Purchaser within the meaning of the Securities Act
or the Exchange Act; and the obligations of the Initial Purchasers under this
Section shall be in addition to any liability that the respective Initial
Purchasers may otherwise have and shall extend, upon the same terms and
conditions, to each director of any Transaction Entity, to each officer and to
each person, if any, who controls any Transaction Entity within the meaning of
the Securities Act or the Exchange Act.

7. Default of Initial Purchasers. If any Initial Purchaser or Initial Purchasers
default in their obligations to purchase Securities hereunder at the Closing
Time and the total principal amount of Securities that such defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase does not exceed
10% of the total principal amount of Securities that the Initial Purchasers are
obligated to purchase at the Closing Time, the Representatives may make
arrangements satisfactory to the Company for the purchase of such Securities by
other persons, including any of the Initial Purchasers, but if no such
arrangements are made by the Closing Time, the non-defaulting Initial Purchasers
shall be obligated severally, in proportion to their respective commitments
hereunder, to purchase the Securities that such defaulting Initial Purchasers
agreed but failed to purchase at the Closing Time. If any Initial Purchaser or
Initial Purchasers so default and the total principal amount of Securities with
respect to which such default or defaults occur exceeds 10% of the total
principal amount of Securities that the Initial Purchasers are obligated to
purchase at the Closing Time and arrangements satisfactory to the
Representatives and the Company for the purchase of such Securities by other
persons are not made within 36 hours after such default, this Agreement will
terminate without liability on the part of any non-defaulting Initial Purchaser
or any Transaction Entity, except as provided in Section 6 above. As used in
this Agreement, the term “Initial Purchaser” includes any person substituted for
an Initial Purchaser under this Section. Nothing herein will relieve a
defaulting Initial Purchaser from liability for its default.

8. Expenses. Whether or not the transactions contemplated hereby are consummated
or this Agreement is terminated, the Company agrees to pay or cause to be paid
the following: (1) the fees, disbursements and expenses of the Company’s counsel
and accountants in connection with the preparation and printing of the
Disclosure Package or any Offering Memorandum, or any amendment or supplement
thereto, and the mailing and delivering of copies thereof and of the Disclosure
Package or any Offering Memorandum, or any amendment or supplement thereto, to
the Initial Purchasers and dealers; (2) the printing and delivery (including
postage, air freight charges and charges for counting and packaging) of such
copies of the Disclosure Package or any Offering Memorandum, or any amendment or

 

- 29 -



--------------------------------------------------------------------------------

supplement thereto, any Blue Sky memoranda, this Agreement and the Transaction
Agreements and all amendments or supplements to any of them as may be reasonably
requested for use in connection with the offering and sale of the Securities;
(3) all expenses in connection with the qualification of the Securities for
offering and sale under state securities laws or Blue Sky laws, including
reasonable attorneys’ fees and out-of-pocket expenses of the counsel for the
Initial Purchasers in connection therewith, not to exceed $10,000 in the
aggregate; (4) the filing fees and reasonable attorneys’ fees incident to
securing any required review by FINRA of the fairness of the terms of the sale
of the Securities in an amount not to exceed $10,000; (5) the cost of issuing
and delivering the Securities and Exchange Notes, including printing costs;
(6) the costs and charges of the Trustee, any other trustee, transfer agent or
registrar; (7) the cost of all transfer taxes, if any, imposed in connection
with the issuance and delivery of the Securities to the respective Initial
Purchasers; and (8) the transportation, lodging, graphics and other expenses
incidental to the Company’s preparation for and participation in any “roadshow”
for the offering contemplated hereby, but not the fees and expenses of the
Initial Purchasers or their counsel. Except as provided in clauses (3) and
(4) of this Section and in Section 9 hereof, the Initial Purchasers shall pay
their own expenses, including the fees and disbursements of their counsel.

9. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Transaction Entities or their respective officers and of the several Initial
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation, or statement as to the
results thereof, made by or on behalf of any Initial Purchaser, the Transaction
Entities or any of their respective representatives, officers or directors or
any controlling person, and will survive delivery of and payment for the
Securities. If this Agreement is terminated pursuant to Section 7 hereof or if
for any reason the purchase of the Securities by the Initial Purchasers is not
consummated, the Company shall remain responsible for the expenses to be paid or
reimbursed by it pursuant to Section 4 and Section 8 hereof, and the respective
obligations of the Transaction Entities and the Initial Purchasers pursuant to
Section 6 hereof shall remain in effect, and if any Securities have been
purchased hereunder the representations and warranties in Section 1 and all
obligations under Section 4 shall also remain in effect. If the purchase of the
Securities by the Initial Purchasers is not consummated for any reason other
than solely because of the termination of this Agreement pursuant to Section 7
or the occurrence of any event specified in Sections 5.B(2), 5.B(3), 5.B(5),
5.B(6), or 5.B(7), the Company will reimburse the Initial Purchasers for all
reasonable out-of-pocket expenses (including reasonable fees and disbursements
of counsel) reasonably incurred by them in connection with the offering of the
Securities.

10. Notices. All communications hereunder will be in writing and, if sent to the
Initial Purchasers, will be mailed, delivered or telegraphed and confirmed to
the Representatives, c/o Wells Fargo Securities, LLC, 550 South Tryon Street,
Charlotte, NC 28202, Attention: Transaction Management, Facsimile: 704-410-0326,
with a copy to (which shall not constitute notice) Hunton & Williams LLP,
Riverfront Tower, 951 East Byrd Street, Richmond, Virginia 23219, Attention: S.
Greg Cope, Esq.; or, if sent to the Transaction Entities, will be mailed,
delivered or telegraphed and confirmed to Healthcare Trust of America, Inc., 925
16435 North Scottsdale Road, Suite 320, Scottsdale, Arizona, 85254, Facsimile:
(480) 991-0755, Attention: Scott D. Peters, Chief Executive Officer, with a copy
to (which shall not constitute notice)

 

- 30 -



--------------------------------------------------------------------------------

O’Melveny & Myers LLP, Two Embarcadero Center, 28th Floor, San Francisco,
California 94111, Facsimile: (415) 984-8701, Attention: Peter T. Healy, Esq.;
provided, however, that any notice to an Initial Purchaser pursuant to Section 6
hereof will be mailed, delivered or telegraphed and confirmed to such Initial
Purchaser at the address of such Initial Purchaser set forth on Schedule A
hereto.

11. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers and
directors and controlling persons referred to in Section 6 hereof, and no other
person will have any right or obligation hereunder.

12. No Fiduciary Relationship. The Transaction Entities acknowledge and agree
that (a) the purchase and sale of the Securities pursuant to this Agreement,
including the determination of the offering price of the Securities and any
related discounts and commissions, is an arm’s-length commercial transaction
between the Transaction Entities, on the one hand, and the several Initial
Purchasers, on the other hand, (b) in connection with the offering contemplated
hereby and the process leading to such transaction each Initial Purchaser is and
has been acting solely as a principal and is not the agent or fiduciary of the
Company or the Operating Partnership, or its stockholders, partners, creditors,
employees or any other party, (c) no Initial Purchaser has assumed or will
assume an advisory or fiduciary responsibility in favor of the Company or the
Operating Partnership with respect to the offering contemplated hereby or the
process leading thereto (irrespective of whether such Initial Purchaser has
advised or is currently advising the Company or the Operating Partnership on
other matters) and no Initial Purchaser has any obligation to the Company or the
Operating Partnership with respect to the offering contemplated hereby except
the obligations expressly set forth in this Agreement, (d) the Initial
Purchasers and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of each of the
Transaction Entities, and (e) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Transaction Entities have consulted with their own
legal, accounting, regulatory and tax advisors to the extent the Transaction
Entities deemed appropriate.

13. Representation of Initial Purchasers. The Representatives will act for the
several Initial Purchasers in connection with the transactions contemplated by
this Agreement, and any action under this Agreement taken by the Representatives
will be binding upon all the Initial Purchasers.

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

15. Research Analyst Independence. The Transaction Entities acknowledge that the
Initial Purchasers’ research analysts and research departments are required to
be independent from its investment banking division and is subject to certain
regulations and internal policies, and that Initial Purchasers’ research
analysts may hold views and make statements or investment recommendations and/or
publish research reports with respect to the Company and/or the

 

- 31 -



--------------------------------------------------------------------------------

offering that differ from the views of their respective investment banking
divisions. To the extent it is not a violation of public policy or applicable
law, the Transaction Entities hereby waive and release any claims that the
Transaction Entities may have against the Initial Purchasers with respect to any
conflict of interest that may arise from the fact that the views expressed by
its research analysts and research department may be different from or
inconsistent with the views or advice communicated to the Transaction Entities
by the Initial Purchasers’ investment banking division. The Transaction Entities
acknowledge that each Initial Purchaser is a full service securities firm and as
such from time to time, subject to applicable securities laws, may effect
transactions for its own account or the account of its customers and hold long
or short positions in debt or equity securities of the Company and any other
companies that may be the subject of the transactions contemplated by this
Agreement.

16. USA Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the Initial
Purchasers are required to obtain, verify and record information that identifies
their respective clients, including the Company, which information may include
the name and address of their respective clients, as well as other information
that will allow the Initial Purchasers to properly identify their respective
clients.

17. Applicable Law and Venue. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York. Each of the Company and
the Operating Partnership hereby submits to the non-exclusive jurisdiction of
the Federal and state courts in the Borough of Manhattan in The City of New York
in any suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

18. Trial by Jury. Each of the parties hereto (on its behalf and, to the extent
permitted by applicable law, on behalf of its partners, stockholders, members,
and affiliates) hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
thereby.

[Signature Page Follows.]

 

- 32 -



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company one of the counterparts hereof; whereupon
it will become a binding agreement between the Operating Partnership, the
Company and the several Initial Purchasers in accordance with its terms.

 

Very truly yours, HEALTHCARE TRUST OF AMERICA HOLDINGS, LP By:   Healthcare
Trust of America, Inc., its general partner By:  

/s/ Kellie S. Pruitt

  Name: Kellie S. Pruitt  

Title:   Chief Financial Officer, Secretary and

            Treasurer

HEALTHCARE TRUST OF AMERICA, INC. By:  

/s/ Kellie S. Pruitt

  Name: Kellie S. Pruitt  

Title:   Chief Financial Officer, Secretary and

            Treasurer

[Signature Page to Healthcare Trust of America Holdings, LP and Healthcare Trust
of America, Inc. Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

 

WELLS FARGO SECURITIES, LLC By:  

/s/ Carolyn Hurley

  Name: Carolyn Hurley   Title: Director J.P. MORGAN SECURITIES LLC By:  

/s/ Stephen L. Sheiner

  Name: Stephen L. Sheiner   Title: Executive Director U.S. BANCORP INVESTMENTS,
INC. By:  

/s/ Charles Carpenter

  Name: Charles Carpenter   Title: Managing Director

For themselves and the other several Initial Purchasers named in Schedule A.

[Signature Page to Healthcare Trust of America Holdings, LP and Healthcare Trust
of America, Inc. Purchase Agreement]